The opinion of the court was delivered, at the circuit session in June, by
Isham, J.
The replication in this case denies the averment which is made in each of the several pleas in bar, that the tax was duly assessed by the prudential committee, upon the lists of the district, as therein averred. It is insisted that the replication is defective in not being single, that it puts in issue two or more separate and independent facts, each of which constitutes a defense to the action, and that it is subject to the same objections which would exist to the general replication de injuria. Whether a general denial of the several pleas, under. the replication de injuria, could be sustained or not is not now the question in the case, as this replication is not of that character, nor is it subject to similar objections. The only inquiry arising under this replication is, was that tax duly assessed ? To assess a tax, is to fix and ascertain the true amount to be paid by each person liable to be taxed. That is the ordinary meaning of the word, and in that sense it was used in the statute directing the duties of the prudential committee in making up a school district tax. Comp. Stat. 149, § 41. The testimony under that replication would be confined to the single inquiry whether *282the prudential committee, from the vote of the district and the grand list, did truly ascertain and fix .the true amount to be paid by each inhabitant of the district, and was the true amount ascertained and fixed against the plaintiff? The organization of the school district, the legality of that district meeting, the vote of the tax, and the liability of the plaintiff to be assessed, are facts which must precede in order of time the action of the committee in making the assessment or rate bill, and, if those facts were put in issue by this replication, it might possibly be subject to the objections which have been urged. But we are satisfied that those facts are not parcel of the issue, nor are they involved in any inquiry arising out of the matter stated in this replication. Those facts are all material and traversable, but as they are not denied by the replication, they are, on the face of the pleading, admitted to be true, as averred. We think the replication is a good answer to the plea in bar.
The judgment of the county court is reversed, and judgment is rendered for the plaintiff.
Leave to amend was granted on the usual terms.